Case 3:17-cr-00105-RDM Document 72 Filed 07/23/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
V.
: NO: 3:17-CR-00105
JACKIE JOHNSON, : (JUDGE MARIANI)
Defendant.

ORDER

 

AND NOW, THIS 23RD DAY OF JULY, 2020, upon consideration of Defendant's
Pre-Trial Motions (Docs. 40, 42, 45), and for the reasons set forth in the Court’s

Memorandum accompanying thisOrder, IT 1S HEREBY ORDERED THAT:

1. Defendant's motion to compel disclosure of identity of confidential informant (Doc.
40), motion to compel production of audio recordings (Doc. 42), and motion to

suppress statements of defendant (Doc. 45) are DENIED without prejudice.

2. The Government must provide to Defendant a redacted transcript of the audio
recordings produced during the second controlled purchase on August 3, 2016 within

fourteen (14) days of the date of this order.

 

 

Robert D. Mariani
United States District Judge

Uv
